--------------------------------------------------------------------------------

CONSULTING AGREEMENT

                    THIS CONSULTING AGREEMENT (the “Agreement”) is made as of
the 2nd day of August, 2010 (the “Effective Date”), and is by and between Anavex
Life Sciences Corp. A Nevada State Corporation (“Company”), and Mr. Tom
Skarpelos, with an address at 1288 Alberni Street, Vancouver, B.C.
(“Consultant”).

W I T N E S S E T H:

                    WHEREAS the Consultant is the founder and major shareholder
of the Company and has considerable insight into the ongoing operations of the
Company.

                    WHEREAS the Company wishes to engage the services of the
Consultant to assist the Company in the advancement of drug candidates and
corporate development.

                    AND WHEREAS Consultant wishes to perform such services among
others for and on behalf of the Company and the Company desires to obtain and
apply the expertise of the Consultant to the business of the company.

                    NOW THEREFORE THIS AGREEMENT WITNESSES that for good and
valuable consideration (the receipt of which is hereby acknowledged by each of
the parties hereto) the parties make the arrangements and acknowledgements
hereinafter set forth:

1.           Consulting Services - The Company hereby retains the services of
the Consultant and the Consultant hereby agrees to provide the consulting
services (the “Services”) to the Company described in this Agreement, by
providing such Services to benefit the Company and its determination and
implementation of the Company's plans for its Business.

2.           Term - This Agreement is effective as of the Effective Date and
shall remain in force, for a period of 1 (one) year.

3.           Compensation - In full consideration of the Consultant's Services
hereunder, the Company shall compensate the Consultant a fee as follows:

               a. Pay to the Consultant a fee of US$15,000.00 per month.

4.           Non-Disclosure of Information Consultant acknowledges that by
virtue of his position he will be privy to Company’s confidential information
and trade secrets, as they may exist from time to time, and that such
confidential information and trade secrets may constitute valuable, special, and
unique assets of Company (hereinafter collectively “Confidential Information”).
Accordingly, Consultant shall not, during the Term and for a period of one (1)
year thereafter, intentionally disclose all or any part of the Confidential
Information to any person, firm, corporation, association or any other entity
for any reason or purpose whatsoever, nor shall Consultant and any other person
by, through or with Consultant, during the term and for a period of one (1) year
thereafter, intentionally make use of any of the Confidential Information for
any purpose or for the benefit of any other person or entity, other than
Company, under any circumstances.

5.           Insider Trading – Consulting has received the Insider Trading
Policy of the Company and agrees to execute and abide by said Policy.

                    IN WITNESS WHEREOF, each of the parties hereto has executed
as of the date first herein above written.

COMPANY: CONSULTANT:     Anavex Life Sciences Corp. /s/ Tom Skarpelos   Mr. Tom
Skarpelos By:/s/ Harvey Lalach          Harvey Lalach          President      
By: /s/ Cameron Durrant          Cameron Durrant          Executive Chairman  


--------------------------------------------------------------------------------